Exhibit 10.1

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

SEVERANCE AND NONCOMPETITION AGREEMENT

In consideration of the employment of the undersigned (“Employee”), Cognizant
Technology Solutions Corporation, including any of its affiliates or direct or
indirect subsidiaries (collectively, the “Company”), and as a condition of
continued Employment, Employee agrees as follows:

 

1. Ownership and Non-disclosure of Proprietary Information:

The Employee acknowledges that all Proprietary Information, as defined below, is
the exclusive property of the Company or the party that disclosed or delivered
the same to the Company. Specifically, Employee agrees that all Proprietary
Information developed as a direct or indirect result of Employee’s efforts
during any period of employment with the Company shall be and shall remain the
exclusive property of the Company, and the Employee shall have no ownership
interest therein. To the extent Employee may have any interest in such developed
Proprietary Information, Employee assigns such interest to the Company.

To the extent a copyright may be obtained in any Proprietary Information,
(i) that copyright shall be considered the property of the Company, (ii) the
Proprietary Information shall be “works made for hire” under the Copyright Act
of 1976 (the “Copyright Act”), the copyright for those works shall be the sole
property of the Company and the Company shall be the sole author of such works
within the meaning of the Copyright Act, (iii) Employee hereby assigns to the
Company any of his rights to any such copyrightable material and (iv) Employee
expressly disclaims any and all interest he may have in the works. In the event
that the copyright to any work may not be the property of the Company by
operation of law, Employee irrevocably assigns to the Company all right, title
and interest in the work, including all so-called “moral rights.” If the moral
rights cannot be assigned under the laws of a country where such rights exist,
Employee hereby waives all of his moral rights and consents to any action of the
Company that would violate such rights in the absence of such consent.

While employed by the Company and for a period of three (3) years thereafter,
Employee shall not use or disclose any Proprietary Information, directly or
indirectly, except as authorized by the Company in connection with Employee’s
assigned duties. The foregoing notwithstanding, Employee shall not at any time
use or disclose, directly or indirectly, any of the Proprietary Information
constituting Trade Secrets of the Company, as defined below, except as
authorized by the Company in connection with Employee’s assigned duties.

 

2. Definitions:

“Proprietary Information,” as referred to herein, includes all of the following
information and material, whether or not reduced to writing and whether or not
patentable, that Employee during any period of employment with the Company has
access to or develops in whole or in part as a direct or indirect result of such
employment or through the use of any of the Company’s facilities or resources:

(i) application, operating system, communication and other computer software,
including, without limitation, all source and object code, flow charts,
algorithms, coding sheets, routines, sub-routines, compilers, assemblers, design
concepts and related documentation and manuals;



--------------------------------------------------------------------------------

(ii) production processes, marketing techniques, purchasing information, fee
lists, licensing policies, quoting procedures, financial information, employee
names and job descriptions, customer and prospective customer names and
requirements, data and other information or material relating to the manner in
which any customer, prospective customer or the Company does business;

(iii) discoveries, concepts and ideas (including, but not limited to, the nature
and results of research and development activities), processes, formulae,
techniques, “know-how,” designs, drawings and specifications;

(iv) any other information or material relating to the business or activities of
the Company which is not generally known to others engaged in similar businesses
or activities;

(v) all inventions and ideas which are derived from or relate to Employee’s
access to or knowledge of any of the information or material described herein;
and

(vi) any of the information or material described herein which is the property
of any other person or firm which has revealed or delivered such information or
material to the Company pursuant to a contractual relationship with the Company
or otherwise in the course of the Company’s business.

“Proprietary Information” shall not include any information or material of the
type described herein to the extent that such information or material is or
becomes publicly known through no act on Employee’s part. “Trade Secrets,” as
referred herein, include all of the information and material described in
paragraphs (i), (iii), (v) and (vi) above. The failure to mark any of the
Proprietary Information as confidential shall not affect its status as
Proprietary Information or Trade Secrets.

 

3. Records:

All notes, data, reference material, sketches, drawings, memoranda and records
in any way relating to any of the Proprietary Information or to the Company’s
business shall belong exclusively to the Company, and at the request of the
Company or, absent such a request, upon the termination of Employee’s employment
with the Company, Employee agrees to turn over to the Company all such materials
and copies thereof in Employee’s possession.

 

4. Injunctive Relief:

Employee understands and agrees that the Company shall suffer irreparable harm
if Employee breaches any of Employee’s obligations under this Agreement and that
monetary damages shall be inadequate to compensate the Company for any breach
hereof. Accordingly, Employee agrees that, in addition to any other remedies or
rights, the Company shall have the right to obtain an injunction to enforce the
terms of this Agreement.



--------------------------------------------------------------------------------

5. Prior Employer:

Employee represents that Employee’s performance as an employee of the Company
will not breach any employment agreement nor any agreement to keep in confidence
any trade secret or confidential or proprietary information of a former
employer. Employee has not brought any trade secrets or confidential or
proprietary information of a former employer to the Company. Employee will not
disclose nor use in the performance of Employee’s work with the Company any
trade secrets or confidential or proprietary information without authorization
from the former employer.

 

6. Non-Solicitation:

Until one (1) year after the termination of Employee’s employment with the
Company, Employee will not solicit or otherwise encourage others to leave the
Company’s employment.

 

7. Non-Competition:

Employee recognizes and acknowledges that his services to the Company are of
importance to its continued economic success and growth. In recognition of this
fact, and in consideration of the employment by the Company and the salary and
other compensation and benefits paid therefore, the Employee agrees that he will
not, directly or indirectly, during his period of employment and for a period of
one (1) year after any termination of employment, invest in, engage in or be
associated with, on the Employee’s own behalf or in the service of another, as
an employee, consultant, affiliate or otherwise in the ownership or operation
of, any enterprise that manufactures or sells any product or service that is
competitive with any product or service sold, provided or distributed by the
Company on the date hereof or during the Employee’s employment in the Territory
(as defined below). Notwithstanding the foregoing, the Employee may own less
than 1% of the outstanding voting stock of a corporation otherwise coming within
the restrictions of the previous sentence, the securities of which are listed on
a national securities exchange or are traded in the Nasdaq Stock Market if the
Employee does not participate in the management of, perform services for or have
any other beneficial interest in, such corporation. In the event this covenant
is more restrictive than permitted by applicable law, this covenant shall be
limited to the extent permitted by law.

For purposes of the foregoing, the Territory shall mean the entire world,
including, but not limited to, the states of Alabama, Alaska, Arizona, Arkansas,
California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho,
Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West
Virginia, Wisconsin, Wyoming, the District of Columbia, the countries of India
and Canada, and the countries within the European Union.

 

8. Severance Upon Termination Without Cause:

In the event that the Employee’s employment with the Company is terminated by
the Company without Cause (as hereinafter defined), the Employee shall be
entitled to receive a severance payment equal to (x) the Employee’s then-current
base salary for the one-year period



--------------------------------------------------------------------------------

commencing on the effective date of such termination without Cause and (y) the
Employee’s full bonus for the year in which the termination occurs (assuming
achievement of 100% of applicable performance targets), payable, in each case,
in the same amounts and at the same intervals as the base salary and bonus would
have otherwise been paid prior to such termination without Cause.

For purposes hereof, the following shall constitute “Cause”: (i) willful
malfeasance or willful misconduct by the Employee in connection with his
employment, (ii) continuing failure to perform such duties as are requested by
the Board of Directors of the Company, (iii) failure by the Employee to observe
material policies of the Company applicable to the Employee or (iv) the
commission by the Employee of (x) any felony or (y) any misdemeanor involving
moral turpitude.

 

9. Acceleration of Options upon a Change in Control:

In the event of a Change in Control (as defined in the Company’s Key Employees’
Stock Option Plan) of the Company, all options to purchase Class A Common Stock
of the Company then held by the Employee shall immediately vest in full without
regard to the vesting provisions thereof and shall thereafter be exercisable for
the full number of shares of Class A Common Stock subject to such options,
subject to all other terms and conditions thereof (other than any vesting
provisions).

 

10. General:

This document contains the entire understanding between the Company and the
Employee with respect to its subject matter. It may not be extended, varied,
modified, supplemented or otherwise changed except by a written agreement signed
by both the Employee and the Company. A waiver by the Company of any right or
provision under this Agreement shall not operate or be construed as a waiver of
such right or provision at any other time. If a court finds a portion of this
Agreement unenforceable, such findings shall not affect enforcement of the other
portions of this Agreement. Any portion found to be unenforceable shall be
construed to be reformed to extend as far as is enforceable. This Agreement
shall inure to the benefits of and may be enforced by the successors and assigns
of the Company. This agreement is entered into under the laws of the State of
New York and shall be governed by the laws of such State, excluding its
conflicts of laws rules.

I have read, understood and agree to the above terms and conditions.

RAJEEV MEHTA

 

Signature  

/s/ Rajeev Mehta

  Name:  

Rajeev Mehta

  Date:  

July 23, 2007

 



--------------------------------------------------------------------------------

AGREED AND ACCEPTED: COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

By:  

/s/ Steven Schwartz

 